SCHOOL DISTRICT ELECTION — QUALIFIED VOTER A person who owns property and pays ad valorem taxes thereon in a school district, but who is not a legal resident therein is not legally qualified to vote in a school district election, wherein the electors of such district are voting on the ten (10) mill local support levy provided for in Article X, Section 9 (d-1), Oklahoma Constitution.  The Attorney General has had under consideration your request for a formal opinion on the following question: "May an ad valorem taxpayer, owning real property and paying taxes in a school district wherein an election is being held under the provisions of said Section 9 (d-1), legally be denied the right to vote at said election solely because he lives in another school district?" Article III, Section 1, Oklahoma Constitution, provides in relevant part: "Qualified electors of this state shall be citizens of the United States, citizens of the state, . . . who are over the age of twenty-one years and who have resided in the state at least six months, in the county two months, and in the election precinct twenty days next preceding the election at which such elector offers to vote." A school district elector is defined in 70 O.S. 1-15 [70-1-15] (1969), which provides in part: "A school district elector, qualified to vote in any school district election, is any person who has resided in the district for at least twenty days and who possesses the qualifications of electors as defined by the Constitution and laws of the State. All persons shall be required to be registered with the County Election Board of the county in which such person resides in order to vote in any school or school district election." Article X, Section 9 (d-1), Oklahoma Constitution, provides: "In addition to the levies hereinbefore authorized, any school district may make a local support levy for the benefit of the schools of such district, in an amount not to exceed ten (10) mills on the dollar valuation of the taxable property in such district, when approved by a majority of the ad valorem taxpaying voters voting on said question at an election for each fiscal year called for such purposes. This local support levy shall provide only sufficient additional revenue to meet the needs of the district for each such fiscal year as determined by the board of such district; provided, an elector desiring to vote upon such local support levy must present an ad valorem tax receipt for the year immediately preceding before being issued a ballot, or sign a sworn affidavit certifying the fact of such payment." (Emphasis added) Thus it appears only an "elector" as "defined by the Constitution and Laws of the State" can vote in a school district election. Such elector must be registered "with the County Election Board of the County in which such person resides in order to vote in any school or school district election." Such elector must have resided in the school district for at least twenty days prior to voting in any school district election. In order to vote on the ten (10) mill local support levy such elector must be an "ad valorem taxpaying voter." It is therefore the opinion of the Attorney General your question be answered in the affirmative. An ad valorem taxpayer, owning real property and paying taxes in a school district wherein an election is being held under the provisions of Section 9 (d-1), Oklahoma Constitution, can legally be denied the right to vote at said election solely because he lives in another school district. Such taxpayer is not a "school district elector" as defined by the Constitution and Laws of the State, and is not legally entitled to vote in said election.  (W. J. Monroe)